Exhibit 10.1

 

 

LOGO [g945291ex10_1pg01.jpg]

June 9, 2015

Mr. Joseph Saoud

224 King Arthur Circle

Franklin, TN 37067

Subject: Employment Offer

Dear Joseph:

On behalf of Rich Lavin, I am pleased to extend the following offer of
employment with Commercial Vehicle Group, Inc. (The “Company”).

 

Job Title President, Global Construction Agriculture & Military Markets Start
Date Wednesday, July 1, 2015 Reports To Rich Lavin, President and Chief
Executive Officer Salary $320,000 if annualized, payable bi-weekly in accordance
with the Company’s standard payroll processes. Relocation The Company will pay
or reimburse all documented, reasonable and customary expenses related to your
relocation to Central Ohio. Relocation benefits include home marketing
assistance, temporary housing, costs associated with the sale and/or purchase of
a home, and transport of household goods. Relocation services may be provided by
SIRVA on behalf of Commercial Vehicle Group, depending on the complexity of your
move and your personal preference. The maximum budget for your relocation is
$100,000. Costs incurred in excess of the budget may be considered but are
subject to specific review and additional approvals as expense overruns are
incurred.

 

7800 Walton Parkway LOGO [g945291ex10_1foot.jpg] New Albany, OH LOGO
[g945291ex10_1foot.jpg] 43054 LOGO [g945291ex10_1foot.jpg] 614.289.5360



--------------------------------------------------------------------------------

LOGO [g945291ex10_1head.jpg]

 

All eligible expenses must be incurred and submitted within 12 months of your
hire date in order to be eligible for relocation benefits. All relocation
expenses paid or reimbursed by the Company are recoverable if you resign or are
terminated for cause within 24 months of your final relocation payment. The
amount recoverable will be equal to 1/24th of the reimbursement for each full
month left in the repayment period at the time of separation. Signing Bonus As
soon as administratively feasible following ninety (90) days of employment, you
will be paid a one-time signing bonus in the amount of $100,000. This bonus is
recoverable if you resign or are terminated for cause within one year of the
payment date. The amount recoverable will be equal to 1/12th of the signing
bonus for each full month left in the repayment period at the time of
separation. Equity Incentives You will be eligible to receive equity and other
long-term incentive awards under any applicable plan adopted by the Company
during your employment term for which similarly situated employees are generally
eligible. The level of participation in any such plan shall be determined at the
sole discretion of the Board from time to time. (a) You will be granted, within
thirty (30) days of hire, a restricted stock award valued at $240,000 pursuant
to the terms of the Company’s Equity Incentive Plan. These shares will cliff
vest on October 20, 2018. The terms and conditions of the award shall be
governed in all respects by the definitive documentation related to the grant of
such award. (b) You shall be eligible, pursuant to the terms of the Company’s
long-term incentive plan, to receive an additional discretionary annual
restricted stock and/or restricted cash award. The terms and conditions of such
awards will be no less favorable than those awards granted to other senior
officers of the Company. The restricted shares granted at hire may be considered
by the Committee when establishing individual 2015 awards. Bonus You will be
eligible for an annual discretionary award targeted at 75% of your base
compensation, pro-rated for 2015 based on your start date.

 

7800 Walton Parkway LOGO [g945291ex10_1foot.jpg] New Albany, OH LOGO
[g945291ex10_1foot.jpg] 43054 LOGO [g945291ex10_1foot.jpg] 614.289.5360



--------------------------------------------------------------------------------

LOGO [g945291ex10_1head.jpg]

 

The 2015 Annual Incentive Plan measures are exclusively financial in nature and
are tied to corporate and divisional Net Sales, Operating Profit Margin and
Operating Profit After Capital Charge targets. Payouts range from 0% - 200% of
target based on actual performance against plan. For the 2015 Plan Year only,
the Company will guarantee a pro-rated AIP payout at target. Vacation Four weeks
per calendar year, pro-rated for 2015 at 13.33 hours per month. Holidays Ten
days, in accordance with annual observation calendar, which typically includes
New Year’s Day, Spring Break (Good Friday), Memorial Day, Independence Day,
Labor Day, Thanksgiving (2 days), Christmas Eve, Christmas Day and New Year’s
Eve. Group Benefits Hospital/Surgical/Medical, Dental and Vision insurance is
available for you and your eligible dependents. Coverage is effective on the
first day of the month following your date of hire. A bi-weekly payroll
deduction will apply based on the type of coverage you select. Group life
insurance coverage equal to $750,000 is provided at no cost to you and with no
medical exam required. This coverage is also effective on the first day of the
month following your date of hire. The Company will also purchase a supplemental
executive term life policy of $1mm. Short term disability coverage applies after
180 days of employment and provides disability pay at 100% of your base salary
for the first two weeks of a qualifying event and up to an additional 24 weeks
at 60% of base salary. Long term disability coverage takes effect following the
exhaustion of your short term disability coverage as a source of long term wage
replacement resulting from a covered injury or illness. All associates over the
age of eighteen are eligible for enrollment in our 401(k) Savings Plan on the
first day of the month following 30 days of service. New

 

7800 Walton Parkway LOGO [g945291ex10_1foot.jpg] New Albany, OH LOGO
[g945291ex10_1foot.jpg] 43054 LOGO [g945291ex10_1foot.jpg] 614.289.5360



--------------------------------------------------------------------------------

LOGO [g945291ex10_1head.jpg]

 

employees are automatically enrolled in the CVG 401(k) Plan, unless they
specifically opt out. The Company matches 100% of the first 3% of employee
contributions, and 50% of the next 2% of employee contributions. All matching
dollars vest immediately under the Plan. You will also be eligible to enroll in
Commercial Vehicle Group’s Deferred Compensation Plan, with an annual enrollment
window in the fourth quarter of each year. In connection with the loss of your
defined benefit pension plan, the Company will make a one-time, lump sum
contribution of $50,000 to the CVG Deferred Compensation Plan within 90 days of
hire, subject to ratable vesting in accordance with the Plan. Details on all of
our salaried benefit programs are enclosed with this letter. Notwithstanding the
foregoing, the Company may modify or terminate any employee benefit plan at any
time. Stock Ownership Pursuant to the Company’s Stock Ownership Guidelines,
Division Presidents are expected to own and hold shares of the Company’s common
stock with a Value (as defined in the Stock Ownership Policy) equal to three
times base salary. Covered executives have five years to achieve compliance with
the stock ownership guidelines. Conditional This offer is contingent upon you
successfully passing a pre-employment background check, reference check, and
drug screen.

This offer will remain open through close of business on Wednesday, June 17,
2015. If you have any questions, please contact me directly at 614-289-0253.

On behalf of Rich Lavin, and all of us at CVG, we look forward to welcoming you
to the organization soon and working with you in this new role. If there is
anything I can do to support your transition in the coming weeks, please don’t
hesitate to ask.

 

Sincerely,

/s/ Laura L. Macias

Laura L. Macias Chief Human Resources Officer

Acknowledged and Accepted:

 

/s/ Joseph Saoud

June 12, 2015

Joseph Saoud Date

 

cc: Rich Lavin

Bill Ward – Heidrick & Struggles

 

7800 Walton Parkway LOGO [g945291ex10_1foot.jpg] New Albany, OH LOGO
[g945291ex10_1foot.jpg] 43054 LOGO [g945291ex10_1foot.jpg] 614.289.5360